BELCHER, Commissioner.
The conviction is for unlawful sale of wine in a dry area; the punishment, a fine of $100.
It is required that notice of appeal he given in open court and entered of record in the minutes of said court. Art. 827, Vernon’s Ann.C.C.P.
In the absence of a notice of appeal properly given and entered of record in the minutes, this court has no jurisdiction to entertain the appeal. Anderson v. State, Tex.Cr.App., 310 S.W.2d 83.
The appeal is dismissed.
Opinion approved by the Court.